WHEELER, District Judge.
This importation seems to be an extract of logwood, mordanted with a salt of chromium, for printing colors on cotton fabrics. It was assessed for duty as a chemical compound, under paragraph 76 of the tariff act of 1890. The testimony talcen since shows it to be a mechanical mixture of the extract and salt, and not a chemical compound. As such, it does not come within the description of anything mentioned in paragraph 76. The protest refers to paragraph 26, which lays a lesser duty on “extracts and decoctions of logwood, and other dye-woods * * * such as are commonly used for dyeing, or tanning.” This printing of colors upon cotton fabrics is an extension or branch of the art of dyeing; and this extract of logwood, so prepared with a mordant, which is necessary for fixing the colors, is commonly used in that branch of the art, “for dyeing.” So, as this case now appears, the assessment should have been made under paragraph 26. Judgment reversed.